       David L. Brown, State Bar No. (021691)
1      Brown & Associates, PLLC
       2450 S. Gilbert Road, Suite 200
2
       Chandler, AZ 85286
3      Telephone: (480) 656-8358
       Fax: (480) 223-6381
4      dbrown@brown-associates.net
       Attorneys for Debtor
5

6
                                 IN THE UNITED STATES BANKRUPTCY COURT
7
                                 IN AND FOR THE DISTRICT OF ARIZONA
8
          In re:                                            Chapter 7 Proceeding
9
          ANTHONY R. MARTINEZ AND                           Case No: 2:20-bk-01582 DPC
10        CANDACE M. MARTINEZ
                                                            Adversarial No. 2:20-ap-00105
11                        Debtors.
          HUGH CASIANO                                      NOTICE OF APPEARANCE FOR
12
          Plaintiff                                         DEFENDANT IN ADVERSARIAL
                                                            PROCEEDING
13        v.

14        CANDANCE M. MARTINEZ
          Defendant
15

16

17     The undersigned, David L. Brown, represents Candace M. Martinez, a party in interest in this

18     adversarial proceeding, and hereby submits this Notice of Appearance in connection therewith said

19     adversarial proceeding.

20
       Pursuant to Rules 2002(g) and (i), 4001, 9013 and 9022 of the Federal Rules of Bankruptcy
21
       Procedure, the undersigned hereby requests that he be added to all mailing lists and matrices in
22
       this adversarial case and that copies of all notices, pleadings, judgments and orders in the
23
       adversarial proceeding be sent to the undersigned at the following address: David L. Brown,
24
       Brown & Associates, PLLC 2450 S. Gilbert Road, Suite 200 Chandler, AZ 85286.
25

26

     Case 2:20-ap-00105-DPC          Doc 5 Filed 05/08/20 Entered 05/08/20 15:00:30            Desc
                                     Main Document - 1 -Page 1 of 2
1
       Respectfully Submitted this 8th day of May, 2020.
2

3                                                          /s/ David L. Brown
                                                           David L Brown
4                                                          Counsel for Defendant

5

6      Foregoing filed ECF and copies e-mailed this
       8th day of May, 2020 to:
7
       Marc J. Randazza, Esq.
8      2764 Lake Sahara Drive, Ste. 109
       Las Vegas, NV 89177
9      ecf@randazza.com

10     Candace Martinez
       icandy.rocks@live.com
11

12     By: /s/ David L. Brown

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Case 2:20-ap-00105-DPC        Doc 5 Filed 05/08/20 Entered 05/08/20 15:00:30   Desc
                                   Main Document - 2 -Page 2 of 2
